— In an action to recover damages for fraud and unjust enrichment, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered March 20, 1978, which dismissed the complaint. Judgment affirmed, with costs. The trustee in bankruptcy had the exclusive right to bring an action to recover corporate assets fraudulently transferred to others (4B Collier, Bankruptcy [14th ed], § 70.92). Plaintiff may not circumvent this rule by bringing its own action against the transferees to recover damages for fraud or unjust enrichment. O’Connor, J. P., Rabin, Shapiro and Mangano, JJ., concur.